Opinion by
Mr. Justice Stewart,
It is quite manifest that the one and only purpose of the proceeding was to obtain a decree cancelling the several leases under which the defendant holds these premises, on the ground of forfeiture, to the end that the right of entry might be regained by the appellants. It is true that the parties stand toward each other in a two-fold relation with respect to the premises which are the subject of the controversy; by virtue of the leases they stand in the relation of landlord and tenant; by virtue of a *23subsequent conveyance to the defendant or his predecessors in title, the defendant is the owner of an undivided one-half interest in the leased premises, and the parties to the controversy are therefore tenants in common as well. This latter relation has received much consideration in the argument in the lower court and before this court as well, but we are of the opinion that it is a wholly irrelevant matter, without bearing, even remote, on the issue presented. It calls for no further reference here than to remark that the only relief asked for in the bill is the cancelling of the several leases under which the defendant’s predecessors entered into the possession of the premises and under which it at present claims to hold. It is not pretended by either party that the leases' became merged in the title in fee which the lessees subsequently obtained. Such could be the result by agreement of the parties, but not by mere operation of law: Dougherty v.. Jack, 5 Watts 456. If the terms created for a special purpose not yet accomplished are to be kept separate until that object is effected, equity considers them distinct, Kershaw v. Supple, 1 Rawle 139. The only relation in which they stand to each other so far as concerns' our present inquiry, is that of lessor and lessee, and as this bill clearly discloses that the whole and only purpose is to recover possession by the landlord of the leased premises, it follows that the lessors have by mistake chosen this forum rather than the one that the law appoints as the proper tribunal for the determination of such question. The only reason given for this departure is that some equitable considerations are supposed to attach. None have been suggested on the argument, and none occur to us that could not be as fully and as satisfactorily considered and adjudged in a common law trial of ejectment as in a court of equity. It is unnecessary to consider the other questions raised in the course of argument. The one suggested governed in the determination of the case in the court below, and it is quite sufficient in itself to support the decree entered.
*24The assignments of error are overruled and the decree of the court below is affirmed.